DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
This office action is responsive to the preliminary amendment filed on 04/06/2020. As directed by the amendment: claims 1-75 have been cancelled and claims 76-95 have been added.  Thus, claims 76-95 are presently pending in this application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“axially oriented struts connected together with a connector element” in claim 79; this is equivalent to “element for connecting together axially oriented struts”;
“alignment element…adapted to be aligned with an aortic root of the patient’s heart” in claim 81. For examination purposes, the alignment element is being interpreted based on [0069] as shortened struts and offset peaks and valleys and structural equivalents thereof;
“plurality of struts connected together with a connector element” in claim 84; this is equivalent to “element for connecting together plurality of struts”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 79, 84, 90, and 95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “connector element” in claims 79 and 84 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to provide ant structure for performing the function of connecting, simply referring only to “connector element” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 90 recites “a covering disposed over a first or a second self-expanding anterior tab”. Independent claim 76 already recites “a first self-expanding anterior tab” so it is unclear if the “first or a second self-expanding anterior tab” recited in claim 90 is the same as recited in claim 76 or an additional tab. For examination purposes, the limitation will be interpreted as “a covering disposed over the first or a second self-expanding anterior tab”. Appropriate correction is required.
Claim 95 recites the limitation "the native" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “the native valve”. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 88 and 89 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 88 recites “wherein the anterior leaflet and adjacent chordae tendinae are disposed between the first self-expanding anterior tab and an outer anterior surface of the ventricular skirt”. This is a positive recitation of the anterior leaflet and adjacent chordae tendinae which are part of a human organism. Parts of the human organism should be claimed as functional language in device claims. For example, “wherein the anterior leaflet and adjacent chordae tendinae are configured to be disposed between the first self-expanding anterior tab and an outer anterior surface of the ventricular skirt” and will be interpreted as such for examination purposes. Appropriate correction is required.
Claim 89 recites “wherein the anterior leaflet and adjacent chordae tendinae are disposed between the second self-expanding anterior tab and the outer surface of the ventricular skirt”. This is a positive recitation of the anterior leaflet and adjacent chordae tendinae which are part of a human organism. Parts of the human organism should be claimed as functional language in device claims. For example, “wherein the anterior leaflet and adjacent chordae tendinae are configured to be disposed between the second self-expanding anterior tab and the outer surface of the ventricular skirt” and will be interpreted as such for examination purposes. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 76-92, 94, and 95 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lane et al. (US 2011/0319989 A1).
Regarding claim 76, Lane discloses (fig. 8A-10) a prosthetic valve 800 for implanting in a native valve of a patient (see [0092]), said prosthetic valve 800 comprising:
a self-expanding (see [0091] and [0100]) frame (frame of 800; see fig. 8A) having a first end (end near 806), a second end (end near 810) opposite the first end (see fig. 8A), an atrial region 806 near the second end, a ventricular region 810 near the first end (see fig. 8A and [0091]), an anterior portion 802, and a posterior portion 804 (see fig. 8A and [0091]),
wherein the self-expanding frame has an expanded configuration and a collapsed configuration (see [0091]), the expanded configuration adapted to engage tissue at a treatment site (see [0091]), and wherein the self-expanding frame comprises:
a self-expanding (see [0091] and [0100]) atrial skirt 816 disposed in the atrial region 806 (see [0092] and fig. 8A);
a self-expanding (see [0091] and [0100]) ventricular skirt 828 disposed in the ventricular region 810 (see fig. 8A and [0094]);
a self-expanding (see [0091] and [0100]) annular region 820 disposed between the atrial region and the ventricular region (see fig. 8A and [0093]);
a first self-expanding (see [0091] and [0100]) anterior tab 824 disposed on the anterior portion of the self-expanding frame in the ventricular region 810 (see fig. 8A and [0095]); and
a self-expanding (see [0091] and [0100]) foot 826 coupled to the ventricular region 810 (see fig. 8A and [0095], wherein the self-expanding foot 826 is disposed in the posterior portion (see [0095]) and extends radially outward from the self-expanding frame (see fig. 8A and [0095]) and has an outer surface for engaging the tissue thereby facilitating anchoring of the prosthetic valve to the posterior portion of the native valve (see [0095]),
wherein anchoring of the self-expanding foot 826 to the tissue prevents or minimizes rotation of the prosthetic valve upstream toward or into a left atrium of the patient’s heart.
The language “anchoring of the self-expanding foot to the tissue prevents or minimizes rotation of the prosthetic valve upstream toward or into a left atrium of the patient’s heart” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Lane meets the structural limitations of the claim, and is capable of anchoring of the self-expanding foot to the tissue to prevent or minimizes rotation of the prosthetic valve upstream toward or into a left atrium of the patient’s heart. The foot is self-expanding to exert pressure outward to engage with and anchor to tissue. This engagement would minimizes the ability for the valve to rotate upstream toward or into a left atrium of the patient’s heart.
Regarding claim 77, Lane further discloses (fig. 8A-10) the prosthetic valve 800 is a prosthetic mitral valve (see [0091]).
Regarding claim 78, Lane further discloses (fig. 8A-10) the atrial skirt 816 has a collapsed configuration and an expanded configuration (see [0091]-[0092]), the collapsed configuration adapted for delivery to the treatment site (see [0091]), and the expanded configuration radially expanded relative to the collapsed configuration (see [0091]-[0092]) and adapted to lie over a superior surface of the patient's native valve, thereby anchoring the atrial skirt against the superior surface of the native valve (see [0032]).
Regarding claim 79, Lane further discloses (fig. 8A-10) the atrial skirt 816 comprises a plurality of axially oriented struts connected together with a connector element, the plurality of axially oriented connected struts forming a series of peaks and valleys (see claim 36).
Regarding claim 80, Lane further discloses (fig. 8A-10) after self-expansion of the atrial skirt 816, the atrial skirt forms a flanged region adjacent the second end of the self-expanding frame (see fig. 8A), and has an asymmetrically D-shaped cross-section having a substantially flat anterior portion, and a partially cylindrically shaped posterior portion (see fig. 8B, [0092] and [0042]).
Regarding claim 81, Lane further discloses (fig. 8A-10) an alignment element 814 coupled to an anterior portion of the atrial skirt 8161 (see [0092], the alignment is struts meeting the interpretation under 112f), wherein the alignment element 814 is adapted to be aligned with an aortic root of the patient's heart and adapted to be disposed between two fibrous trigones adjacent an anterior leaflet of the patient's mitral valve (see [0133]; note that fig. 22A-22C show delivery of any of the prosthetic valves disclosed in the reference [0131]).
Regarding claim 82, Lane further discloses (fig. 8A-10) after self-expansion, the ventricular skirt 828 comprises an asymmetrically D-shaped cross-section having a substantially flat anterior portion, and a partially cylindrically shaped posterior portion (see fig. 8A-B, [0094] and [0043]).
Regarding claim 83, Lane further discloses (fig. 8A-10) the ventricular skirt 828 has a collapsed configuration and an expanded configuration (see [0094], the collapsed configuration adapted for delivery to the treatment site, and the expanded configuration radially expanded relative to the collapsed configuration (see [0094]) and adapted to displace native mitral valve leaflets radially outward (see [0043]).
Regarding claim 84, Lane further discloses (fig. 8A-10) the ventricular skirt 828 comprises a plurality of struts connected together with a connector element, the plurality of interconnected struts forming a series of peaks and valleys (see [0044]).
Regarding claim 85, Lane further discloses (fig. 8A-10) the annular region 820 has a collapsed configuration and an expanded configuration (see [0093]), the collapsed configuration adapted for delivery to the treatment site, and the expanded configuration radially expanded relative to the collapsed configuration and adapted to conform with and engage an annulus of the native valve (see [0093]).
Regarding claim 86, Lane further discloses (fig. 8A-10) after self-expansion, the annular region 820 has an asymmetrically D-shaped cross-section having a substantially flat anterior position, and a partially cylindrically shaped posterior portion (see fig. 8A and [0093]).
Regarding claim 87, Lane further discloses (fig. 8A-10) the annular region 820 comprises a plurality of axially oriented interconnected struts, the plurality of axially oriented interconnected struts forming a series of peaks and valleys (see [0093] and fig. 8A).
Regarding claim 88, Lane further discloses (fig. 8A-10) the first self-expanding anterior tab 824 has a tip portion (see fig. 8A) adapted to engage a first fibrous trigone on a first side of an anterior leaflet of the patient's mitral valve ([0135]), and wherein the anterior leaflet and adjacent chordae tendinae are disposed between the first self-expanding anterior tab and an outer anterior surface of the ventricular skirt (see [0135]; note that fig. 22A-22G show delivery of any of the prosthetic valves disclosed in the reference [0131]).
Regarding claim 89, Lane further discloses (fig. 8A-10) a second self-expanding anterior tab 824 disposed on the anterior portion of the self-expanding frame in the ventricular region (see [0095]), and wherein the second self-expanding anterior tab 824 has a tip portion (see fig. 8A) adapted to engage a second fibrous trigone on a second side of the anterior leaflet of the patient's mitral valve opposite the first side of the anterior leaflet (see [0135]), and wherein the anterior leaflet and adjacent chordae tendinae are disposed between the second self-expanding anterior tab and the outer surface of the ventricular skirt (see [0135]; note that fig. 22A-22G show delivery of any of the prosthetic valves disclosed in the reference [0131]).
Regarding claim 90, Lane further discloses (fig. 8A-10) a covering disposed over the first or a second self-expanding anterior tab 824 (see [0097]), the covering increasing contact surface area of the first or the second anterior tab with heart tissue (see [0097]; the covering fills the open space within 824 increasing the contact surface).
Regarding claim 91, Lane further discloses (fig. 8A-10) rotation of the posterior portion is minimized or prevented relative to the anterior portion of the prosthetic valve. The language “rotation of the posterior portion is minimized or prevented relative to the anterior portion of the prosthetic valve” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Lane meets the structural limitations of the claim, and is capable of minimizing or preventing rotation of the posterior portion relative to the anterior portion of the prosthetic valve. Both the posterior and anterior portion are anchored with tabs to the native valve, therefore the prosthetic valve is capable of minimizing rotation of the posterior portion relative to the anterior portion of the prosthetic valve.
Regarding claim 92, Lane further discloses (fig. 8A-10) the foot 826 comprises a wedge shaped element extending radially outward from the self-expanding frame (see annotated fig. 8A below).

    PNG
    media_image1.png
    558
    535
    media_image1.png
    Greyscale

Regarding claim 94, Lane further discloses (fig. 8A-10) a plurality of prosthetic valve leaflets, each of the plurality of prosthetic valve leaflets (see [0037]) having a first end and a free end, wherein the first end is coupled with the self-expanding frame and the free end is opposite of the first end (see [0048]), wherein the plurality of prosthetic valve leaflets have an open configuration in which the free ends of the plurality of prosthetic valve leaflets are disposed away from one another to allow antegrade blood flow therepast, and a closed configuration in which the free ends of the plurality of prosthetic valve leaflets engage one another and substantially prevent retrograde blood flow therepast (see [0048]).
Regarding claim 95, Lane further discloses (fig. 8A-10) a posterior self-expanding (see [0091] and [0100]) anchor tab 830 on the posterior portion of the self-expanding frame (see fig. 8A and [0097]), wherein the posterior anchor tab 830 is configured to expand radially outward without anchoring the posterior tab on the native valve. The language “the posterior anchor tab is configured to expand radially outward without anchoring the posterior tab on the native valve” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Lane meets the structural limitations of the claim, and the posterior anchor tab is capanle of expand radially outward without anchoring the posterior tab on the native valve. Tab 830 is used to engage tissue but not capture tissue therebetween or anchor to tissue (such as with a barb; see fig. 9A and [0097]) therefore it is capable of expand radially outward without anchoring the posterior tab on the native valve.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 93 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lane in view of Gross et al. (US 2012/0022640 A1).
Regarding claim 93, Lane discloses the claimed invention substantially as claimed, as set forth above for claim 76. Lane is silent regarding the foot comprises a central elongate element and a cover, wherein the cover is disposed over the central elongate element and the cover is coupled to a strut on either side thereof.
However Gross, in the same field of endeavor, teaches (fig. 2G-2J, 6A, and 6B) of a prosthetic valve 80, having a first anterior tab (one of protrusions 84 on the anterior side of the valve) on an anterior portion of the expandable frame adjacent the first end (see ¶0207, fig. 2J), a posterior tab (another of protrusions 84 on the posterior side of the valve) on a posterior portion of the expandable frame adjacent the first end (see ¶0207, fig. 2J, and annotated fig. 6B below), a foot (another of protrusions 84; see annotated fig. 6A below) on a posterior portion of the expandable frame adjacent the first end (see ¶0207, 0223, and annotated fig. 6B below), wherein the foot comprises a central elongate element 82 and a cover 110 (see ¶0223, fig. 6A below), wherein the cover 110 is disposed over the central elongate element and the cover is coupled to a strut on either side thereof (see annotated fig. 6A below).

    PNG
    media_image2.png
    488
    648
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Lane to have the foot comprise a central elongate element and a cover, wherein the cover is disposed over the central elongate element and the cover is coupled to a strut on either side thereof as taught by Gross, for the purpose being able to create a seal between the prosthetic valve and native valve to reduce retrograde blood flow (see Gross ¶0223).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771